F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         JAN 28 2004
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 DONALD E. WEBB, d/b/a Webb
 Distributors, an individual,
             Plaintiff - Appellant,                     No. 03-5093
 v.                                             (D.C. No. 00-CV-730-P(M))
 MACK BLEVINS, an individual d/b/a                      (N.D. Okla.)
 Mack Blevins Enterprises; MACK
 BLEVINS ENTERPRISES, an
 Oklahoma Limited Liability Company,
             Defendants - Appellees,

 v.

 ARMONDS MANUFACTURING
 COMPANY, INC., a Georgia
 corporation,

             Third-Party-Defendant.



                          ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, McKAY and McCONNELL, Circuit
Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      This appeal stems from a continuing dispute regarding a trademark on

toothpicks. Pro se Appellant Webb filed a complaint against Appellee Blevins

alleging trademark infringement, false advertising, and other related claims in

connection with the name “Angled ProPicks.” Appellee filed a third-party

complaint seeking indemnity or contribution from Armonds Manufacturing

Company, not a party to this appeal. Appellee then filed a motion for partial

summary judgment. On February 18, 2003, the district court entered an order

granting in part and denying in part Appellee’s motion for partial summary

judgment and dismissing Appellant’s claims which alleged violation of the

Oklahoma Unfair Sales Act and the Oklahoma Antitrust Act. The remainder of

the claims were tried before a jury. The jury returned a verdict for Appellee and

against Appellant on all counts. The district court subsequently entered judgment

in favor of Appellee and against Appellant. This appeal followed.

      We initially note that Appellant’s brief is nothing more than his Trial Brief

with a new cover page, conclusion, and exhibits. The brief does not have a

statement of issues or an argument section to support any issues. Additionally,


                                        -2-
the exhibits and new “evidence” included at the end of the brief were not part of

the record in the district court. As such, we are unable to identify any proper

issues raised for appellate review. We have carefully reviewed the briefs, the

district court’s disposition, and the record on appeal. We will not “manufacture a

party’s argument on appeal when it has failed in its burden to draw our attention

to the error below.” Scott v. Hern, 216 F.3d 897, 910 n.7 (10th Cir. 2000)

(citations and internal quotations omitted). To the extent that we can decipher

Appellant’s arguments on appeal, there is no support in the record for any of his

contentions.

      AFFIRMED. Appellant’s Motion to Supplement the Record is DENIED.

Appellant’s Motion to Deliver All Work Product and Evidence is DENIED.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-